Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant's amendments/arguments filed on 1/13/2022 have been fully considered but they are not persuasive. Applicant argues on the remarks page 7 lines 6-13 [Ellis discloses "[a]t 402, a signal is received instructing the electronic device 201 to 
capture an image." (Emphasis added). However, such a signal of merely instructing to capture an image is different from "a capture flag indicating an intent to capture a digital image prior to capturing the digital image" (emphasis added) of claim 1. It follows that merely sending an instruction signal to an electronic device to capture an image is in no way interpreted as "broadcasting" a capture flag to nearby mobile devices. In this regard, Ellis does not teach or suggest "broadcasting, by a mobile device, a capture flag indicating an intent to capture a digital image prior to capturing the digital image" (emphasis added), as recited in claim 1 and also in claims 8 and 15.], examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e "broadcasting" a capture flag to nearby mobile devices) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore ELLIS shows and discloses in fig 6 step 402 (i.e in the beginning or prior to capture of an image at step 404) and at para 0064 receiving instructions to capture an image (i.e a capture flag) received on the touch screen display 204 of the electronic device 201 (i.e mobile device) and the signal generated (i.e the capture flag) is based on the touch received (i.e an intent to capture) from the user of the electronic device 201 meeting the amended limitations of broadcasting, by a mobile device, a capture flag indicating an intent to capture a digital image prior to capturing the digital image. The rejections are presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gorday et al. (US6801642) hereafter Gorday in view of ELLIS et al. (US20130235233) hereafter ELLIS and in further view of Aoki (US20010041007) hereafter Aoki.

1. Regarding claim 1, Gorday discloses a method (figs 2, 5- 8 shows a method), comprising: 

receiving, by the mobile device, (figs 2 and 8 shows the mobile to mobile communications between the wireless devices), (figs 2,5- 8, col 4 lines 58-67 through col 5 lines 10 shows and discloses the mobile device 216 actively receiving the control signal from a local transmitters (204,206,208 or 210 i.e a different mobile device) at 612 and then the image is processed to obfuscate (obscure), col 5 lines 6-10 discloses detecting a control signal at the user device 216, responsive to the control signal, obscuring at least a portion of a visual image to produce an obscured visual image meeting the claim limitations); 
capturing, by the mobile device, the digital image of a subject (figs 2,5- 8, col 4 lines 58-67 through col 5 lines 10 shows and discloses a mobile device 216 capturing an image of a person meeting the claim limitations); and 
in response to (col 4 lines 60-61 discloses the user device cellular phone capturing the image and col 5 lines 3-10 discloses the method of obscuring (obfuscating) the image carried out at a user device 216, figs 2,5- 8, col 4 lines 58-67 through col 5 lines 10 shows and discloses the mobile device 216 actively receiving the control signal from a local transmitters (204,206,208 or 210 i.e a different mobile device) at 612 and then the image is processed to obfuscate (obscure), col 5 lines 6-10 discloses detecting a control signal at the user device 216, responsive to the control signal , obscuring at least a portion of a visual image to produce an obscured visual image (i.e the image of the subject) meeting the claim limitations, examiner notes that the specifics of the portions or regions of the image of the subject are obfuscated (obscured) is not required by the current claim). Gorday shows and discloses the capture of the image and the processing of the image as seen above. Gorday however is silent and do not recite in exact claim language broadcasting, by a mobile device, a capture flag indicating an intent to capture a digital image prior to capturing the digital image and a do not capture flag. 
ELLIS shows and discloses in fig 6 step 402 (i.e in the beginning or prior to capture of an image at step 404) and at para 0064 receiving instructions to capture an image (i.e a capture flag) received on the touch screen display 204 of the electronic device 201 (i.e mobile device) and the signal generated (i.e the capture flag) is based on the touch received (i.e an intent to capture) from the user of the electronic device 201 meeting the amended limitations of broadcasting, by a mobile device, a capture flag indicating an intent to capture a digital image prior to capturing the digital image a do not capture flag as claimed. 
Aoki disclose a do not capture flag at para [0064] FIG. 10 shows an application when a location is specified in the above way and ID information is multiplexed and recorded. For example, if a subject 803 in video 801 has a tag 802 which transmits ID information ("don't take a picture of me" (i.e do not capture flag or instructions)) video processing device 706 smudges (obfuscates) the "don't take a picture of me" portion, e.g., blacks the portion (obfuscates), or writes a character or sign representing "don't take a picture of me" in the video (image), and then outputs the processed video meeting the above claim limitations). Before the effective filing date of the invention was made, Aoki, ELLIS and Gorday are combinable because they are from the same filed of endevour and analogous art of image capturing and processing. The suggestion/motivation would be obtaining an image with high quality at paras 0092-0093 as taught by ELLIS and protecting the privacy of the subject in the image at para 0016 as taught by Aoki. Therefore, it would be obvious and within one of ordinary skill in the art to have recognized the advantages ELLIS and Aoki in the method of Gorday to obtain the invention as specified in claim 1.

2. Regarding claim 2, Gorday, ELLIS and Aoki disclose the method of claim 1. Gorday shows in fig 7 col 5 lines 27-32 option 2 the process of obscuring (obfuscation) the visual image in which if the visual image has the detected face image, obscuring/obfuscating the background region (i.e an information specifying the portion 

3. Regarding claim 3, Gorday, ELLIS and Aoki disclose the method of claim 1. Gorday shows in fig 7 col 5 lines 27-32 option 2 the process of obscuring (obfuscation) the visual image in which if the visual image has the detected face image, obscuring/obfuscating the background region (i.e an information specifying the portion of the image (i.e background portion) by blurring the background potion step 738 meeting the claim limitations of further comprising blurring the portion of the digital image.  

4. Regarding claim 4, Gorday, ELLIS and Aoki disclose the method of claim 1. Gorday discloses further comprising blocking the portion of the digital image (fig 7, col 5 lines 33-40 discloses if the face is detected in the visual image, the background in the visual image is substituted with the black screen (i.e blocking the portion of the digital image), examiner notes the specifics of blocking are not required by the current claim).  

5. Regarding claim 5, Gorday, ELLIS and Aoki disclose the method of claim 1. Gorday discloses further comprising altering at least one pixel that corresponds to the portion of the digital image (col 4 lines 1-8 discloses coding the regions of the image (i.e the background portion of the image) with low PSNR or bits per pixels) meeting the limitations of altering the altering at least one pixel that corresponds to the portion of the digital image, examiner notes that the specifics of altering are not required by the current claim).  

6. Regarding claim 6, Gorday, ELLIS and Aoki disclose the method of claim 1. Gorday disclose further comprising blackening at least one pixel that corresponds to the portion of the digital image (fig 7, col 5 lines 33-40 discloses if the face is detected in the visual image, the background in the visual image is substituted with the black screen (i.e blackening at least one pixel tha corresponds to the portion of the digital image)).  

7. Reharding claim 7, Gorday, ELLIS and Aoki disclose the method of claim 1. Gorday discloses further comprising removing the portion of the digital image (fig 7 option 4 and cols 5 lines 41-45 discloses removing the background portion of the digital image meeting the above claim limitations).  

Claims 8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorday, ELLIS, Aoki and in further view of Porten et al. (US9232176) hereafter Porten.

8. Regarding claim 8, Gorday discloses a system (figs 2,5-8 shows a system/ method), comprising: a hardware processor (col 2 lines 30-38 and col 7 lines 40-65 (i.e the computer system has the hardware processor and memory device for storing and execution of the program instructions)); and a memory device, the  (col 2 lines 30-38 and col 7 lines 40-65 (i.e the computer system has the hardware processor and memory device for storing and execution of the program instructions)), the operations comprising: 
receiving, from the mobile device, (figs 2 and 8 shows the mobile to mobile communications between the wireless devices), (figs 2,5- 8, col 4 lines 58-67 through col 5 lines 10 shows and discloses the mobile device 216 actively receiving the control signal from a local transmitters (204,206,208 or 210 i.e a different mobile device) at 612 and then the image is processed to obfuscate (obscure), col 5 lines 6-10 discloses detecting a control signal at the user device 216, responsive to the control signal, obscuring at least a portion of a visual image to produce an obscured visual image meeting the claim limitations); 
capturing, the digital image of a subject (figs 2,5- 8, col 4 lines 58-67 through col 5 lines 10 shows and discloses a mobile device 216 capturing an image of a person meeting the claim limitations); and 
in response to (col 4 lines 60-61 discloses the user device cellular phone capturing the image and col 5 lines 3-10 discloses the method of obscuring (obfuscating) the image carried out at a user device 216, figs 2,5- 8, col 4 lines 58-67 through col 5 lines 10 shows and discloses the mobile device 216 actively receiving the control signal from a local transmitters (204,206,208 or 210 i.e a different mobile device) at 612 and then the image is processed to obfuscate (obscure), col 5 lines 6-10 discloses detecting a control signal at the user device 216, responsive to the control signal , obscuring at least a portion of a visual image to produce an obscured visual image (i.e the image of the subject) meeting the claim limitations, examiner notes that the specifics of the portions or regions of the image of the subject are obfuscated (obscured) is not required by the current claim). Gorday shows and discloses the capture of the image and the processing of the image (i.e obfuscating the region in the image) as seen above. Gorday however is silent and do not recite in exact claim language broadcasting, by a mobile device, a capture flag indicating an intent to capture a digital image prior to capturing the digital image, a do not capture flag and obfuscating the face. 
ELLIS shows and discloses in fig 6 step 402 (i.e in the beginning or prior to capture of an image at step 404) and at para 0064 receiving instructions to capture an image (i.e a capture flag) received on the touch screen display 204 of the electronic device 201 (i.e mobile device) and the signal generated (i.e the capture flag) is based on the touch received (i.e an intent to capture) from the user of the electronic device 201 meeting the amended limitations of broadcasting, broadcasting a capture flag indicating an intent to capture a digital image prior to capturing the digital imagea do not capture flag and obfuscating the face as claimed. 
Aoki disclose a do not capture flag at para [0064] FIG. 10 shows an application when a location is specified in the above way and ID information is multiplexed and recorded. For example, if a subject 803 in video 801 has a tag 802 which transmits ID information ("don't take a picture of me" (i.e do not capture flag or instructions)) video processing device 706 smudges (obfuscates) the "don't take a picture of me" portion, e.g., blacks the portion (obfuscates), or writes a character or sign representing "don't take a picture of me" in the video (image), and then outputs the processed video meeting the above claim limitations). As seen above and from the disclosure of Aoki in paras [0064-0066] and FIG. 10 the masked (obfuscated) subject 805 (i.e the human being) and examiner notes that human being obviously have a face meeting the limitations of “obfuscating the face” as claimed. Gorday, ELLIS and Aoki however do not recite in the exact claim language obfuscating the face.
Porten discloses obfuscating the face (fig 2 and col 7 lines 23-29 discloses the video/image processing systems with data reduction function that includes blurring out licence plates, blurring out people’s faces (i.e obfuscating the face), adding black squares, windows etc to meet privacy concerns meeting the above claim limitations).
paras 0092-0093 as taught by ELLIS, protecting the privacy of the subject in the image at para 0016 as taught by Aoki and video processing system with data reduction (i.e faster processing) and meeting the privacy concern at col 7 lines 23-29 as taught by Porten. Therefore, it would be obvious and within one of ordinary skill in the art to have recognized the advantages ELLIS, Aoki and Porten in the method of Gorday to obtain the invention as specified in claim 8.

9. Regarding claim 13, Gorday, ELLIS, Aoki and Porten discloses the system of claim 8. Gorday discloses further wherein the operations further comprise detecting the face in the digital image (fig 7 options 2-4 shows detecting the face in the digital (visual) image meeting the claim limitations).  

10. Regarding claim 14, Gorday, ELLIS, Aoki and Porten disclose the system of claim 8. Gorday shows and discloses the associating of the different mobile device to the digital image including the face (figs 2 and 8 shows the mobile to mobile communications between the wireless devices the mobile-to-mobile wireless transmission requesting an obfuscation  at figs 2,5- 8, col 4 lines 58-67 through col 5 lines 10 shows and discloses the mobile device 216 actively receiving the control signal from a local transmitters (204,206,208 or 210 i.e a different mobile device) at 612 and then the image is processed to obfuscate (obscure), col 5 lines 6-10 discloses detecting a control signal at the user device 216, responsive to the control signal, obscuring at least a portion of a visual (digital) image including the face (as seen in figs 3-5) to produce an obscured visual image and Porten discloses obfuscating (blurring the face) at col 7 lines 23-29.  Gorday, ELLIS, Aoki and Porten together would therefore meet the claim limitations of wherein the operations further comprise associating the different mobile device to the face in the digital media.  

11. Claim 15 is a corresponding memory device claim of claim 8. See the corresponding explanation of claim 8. Gorday discloses a computer system and the program instruction for execution by the computer system at col 2 lines 30-38 and col 7 lines 40-65 (i.e the computer system has the hardware processor and memory device for storing and execution of the program instructions).

12. Claim 20 is a corresponding memory device claim of claim 13. See the corresponding explanation of claim 13.

Claims 9-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorday, ELLIS, Aoki, Porten and in further view of LIN et al. (US20140376772) hereafter LIN.

13. Regarding claim 9, Gorday, ELLIS, Aoki and Porten disclose the system of claim 8. Gorday discloses and shows the image with the face in figs 3-5 and Gorday also disclose and shows the facial detection in fig7. Aoki also shows the image/video of the subject (person) obfuscated as seen in fig 10. Porten also discloses blurring the face (i.e obfuscating the face) at col 7 lines 23-29. Gorday, ELLIS, Aoki and Porten however are silent and do not recite in exact claim language wherein the operations further comprise receiving a facial feature that corresponds to the face in the digital image.  
	LIN discloses in fig 3 and paras 0017, 0024, 0037, 0039, 0041, 0047 and 0049 discloses detecting mouth movements (mouth/facial features) in the facial images meeting the above limitations of wherein the operations further comprise receiving a facial feature that corresponds to the face in the digital image. Before the effective filing date of the invention was made, Gorday, ELLIS, Aoki, Porten and LIN are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be a quick (faster) and distinct device generating output signal based on facial movements at para 0025. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of LIN in the system of Gorday, ELLIS, Aoki and Porten to obtain the invention as specified in claim 9.

14. Regarding claim 10, Gorday, ELLIS, Aoki, Porten and LIN disclose the system of claim 9. LIN discloses further wherein the operations further comprise matching the facial feature to the digital image (fig 3 and paras 0017, 0024, 0037, 0039, 0041, 0047 and 0049 discloses the above claimed limitations further wherein the operations further comprise matching the facial feature to the digital image).  

15. Regarding claim 11, Gorday, ELLIS, Aoki and Porten disclose the system of claim 8. Gorday discloses and shows the image with the face in figs 3-5 and Gorday also disclose and shows the facial detection in fig7. Aoki also shows the image/video of the subject (person) obfuscated as seen in fig 10 and also discloses the motion/movement of the part of the subject/object body (i.e which would obviously include face) in paras 0065-0066. Porten discloses obfuscating the face at col 7 lines 23-29. Gorday, ELLIS, Aoki and Porten however do not recite in the operations further comprise receiving a motion associated with the face in the digital image.
	  LIN discloses further comprise receiving a motion associated with the face in the digital image in fig 3 and paras 0017, 0024, 0037, 0039, 0041, 0047 and 0049 discloses detecting mouth movements (associated mouth/facial features motion) in the facial images meeting the above limitations). Before the effective filing date of the invention was made, Gorday, ELLIS, Aoki and LIN are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be a quick (faster) and distinct device generating output signal based on facial movements at para 0025. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of LIN in the system of Gorday, ELLIS, Aoki and Porten to obtain the invention as specified in claim 11.
16. Regarding claim 12, Gorday, ELLIS, Aoki, Porten and LIN disclose the system of claim 11. LIN discloses further wherein the operations further comprise matching the motion to the digital image (fig 3 and paras 0017, 0024, 0037, 0039, 0041, 0047 and 0049 discloses the above claimed limitations further wherein the operations further comprise matching the motion (mouth movements) data to the mouth movement of the predetermined facial information meeting the above claim limitations).  

17. Claim 16 is s corresponding memory device claim of claim 9. See the corresponding explanation of claim 9.

18. Claim 17 is s corresponding memory device claim of claim 10. See the corresponding explanation of claim 10.

19. Claim 18 is s corresponding memory device claim of claim 11. See the corresponding explanation of claim 11.

20. Claim 19 is s corresponding memory device claim of claim 12. See the corresponding explanation of claim 12.

Examiner's Note: Examiner has cited figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669